Citation Nr: 1204904	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  07-29 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 2. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel







INTRODUCTION

The Veteran served on active duty from March 1973 to August 1996.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional office (RO) in Cleveland, Ohio.  In March 2011, the Board remanded the claim for additional development.


FINDINGS OF FACT

1.  The Veteran is not shown to have served in Vietnam during the Vietnam era.  

2.  The Veteran's diabetes mellitus is not related to his service.  


CONCLUSION OF LAW

Diabetes mellitus, type 2, was not caused or aggravated by the Veteran's service, nor may it be presumed to have been caused by service.  38 U.S.C.A. §§ 1110, 1116(f), 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

The appellant seeks service connection for diabetes mellitus.  He states, "It is true that there was no diagnosis or treatment for diabetes mellitus, either during service or within one year of discharge from service.  However, because of the numerous symptoms experienced during the latter year of my service and the continuance of the symptoms afterwards, I agree with Dr. [C.W.'s] opinion that the diabetes was there during service, it had just not been clinically diagnosed until the symptoms worsened significantly.  Had I not continued to work out and eat as regularly as I did after retirement, the symptoms would not have been as controlled and the clinical diagnosis probably would have been made earlier."  See statement accompanying Veteran's notice of disagreement, received in August 2006.  He asserts that he had such symptoms during service as increasing fatigue, tiredness, frequent urination, shaking sensations, hunger, headaches, numbness and burning in the legs, and erectile dysfunction, "with increasing frequency over the years."  Id. 

In April 2005, the Veteran filed his claim.  In August 2005, the RO denied a claim for service connection for diabetes mellitus.  The Veteran has appealed.  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  Service connection may be granted on the basis of a post-service initial diagnosis of a disease when, "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  38 C.F.R. § 3.303(d).  Service connection may also be granted for diabetes mellitus, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

As an initial matter, the Veteran does not assert, and there is no evidence to show, that the Veteran served in Vietnam, or any other relevant location that would indicate exposure to Agent Orange.  See Veteran's discharge (DD Form 214), statement from National Personnel Records Center, dated in February 2005.  Therefore, the provisions specifically covering Agent Orange are not for applications.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

The Board notes that service connection is currently in effect for disorders that include hepatitis C, and "duodenal ulcer, status post truncal vagotomy with antrectomy with Billroth II gastroenterostomy."  

The Veteran's service treatment reports do not show treatment for, or a diagnosis of, diabetes mellitus.  They show that in 1974, the Veteran complained of urinary frequency.  The impression was prostatitis, rule out stricture.  Reports dated between 1975 and 1977 note a urethral stricture, and indicate that he underwent a urethroplasty.  Reports dated between 1977 and 1980 note complaints of headaches and dizzy spells; these reports were primarily associated with treatment for peptic ulcer disease.  The assessments included headaches.  A 1982 report shows a complaint of knee pain; the assessment was arthralgias.  In July 1992, the Veteran was noted to have a soft nodule at S2, with a report of pain radiating down his left leg.  An X-ray noted hypoplastic 12th ribs.  In 1995, he received a number of treatments for complaints of right lateral leg numbness and tingling, with one notation of bilateral pain, numbness, and burning in the bilateral legs.  The assessments noted neurological changes of unknown etiology (July 1995), right calf subjective persistent paresthesias of unclear etiology (August 1995), and a likely mild injury to the superior peroneal nerve which was resolving (October 1995).  In February 1996, he was treated for "sudden shaking of hands/like a nervousness."  The report is illegible in parts, but appears to note that he had diet-related symptoms; he was counseled to eat three meals per day, including fruits and vegetables, and to take a daily vitamin.  The Veteran's separation examination report, dated in April 1996, shows that his endocrine system was clinically evaluated as normal, and that his urinalysis was negative for sugar.  

As for the post-service medical evidence, it consists of VA and non-VA reports (specifically, reports from the Wright-Patterson Air Force Base) (WPAFB), dated between 1996 and 2011.  This evidence includes a February 1999 WPAFB report which notes that the Veteran was "newly diagnosed" with diabetes mellitus type 2.  Thereafter, he received a number of treatments for this condition.

A VA neurological examination report, dated in October 1996, shows that the Veteran reported having headaches, shaking spells, and right leg numbness.  The impressions were muscle contraction headaches, resolved numbness of most probable peripheral nerve origin of the lateral cutaneous nerve of the calf on the right, and shaking spells of non-neurological etiology, most probably secondary to hypoglycemic situation.  An associated laboratory report shows that his glucose level was within normal limits.  

A VA examination report, dated in March 2011, shows that the examiner stated that the Veteran's C-file had been reviewed.  The Veteran denied serving in Vietnam.  He reported first being diagnosed with diabetes in February 1999, and that he has had a history of erectile dysfunction since the 1990's.  He denied a history of tingling or numbness to the feet, but reported pain in his ankles.  He was noted to have a history of hepatitis C, and arthritis of multiple joints, to include the hips, back, knees and ankles.  He complained of fatigue.  He reported a history of shaking "like in 'anxiety spells'" every now and then during service which occurred while playing sports, or before or after meals.  He stated that this happened randomly with no definite association to his meals.  He also reported a burning sensation in his right calf and numbness in a localized area.  A neurology consult was noted to associate his numbness with some small injury to the peroneal nerve, with no definite etiology for his "hypoglycemic" or shaking spells or tremor.  The examiner stated that there was no evidence of elevated blood sugar levels at that time.  The examiner confirmed that the Veteran's initial diagnosis of diabetes was in February 1999.  The Veteran was afforded an examination.  The examiner concluded that the Veteran's ankle pain is not associated with diabetes and is more likely due to musculoskeletal problems such as arthritis and tendonitis.  The diagnoses noted diabetes mellitus type 2, not well-controlled, with erectile dysfunction, and microalbimuria and proteinuria more likely due to diabetes.  The examiner, a physician, concluded:

This patient's complaint of hypoglycemia prior to his diagnosis of diabetes while still in service is nonspecific, and it is difficult to determine whether it is related to his overt diabetes mellitus that was diagnosed after discharge.  His right leg symptoms of numbness and burning sensation were localized and generally, in diabetes it is symmetrical in the peripheral nerves starting from the distal extremities such as feet, toes, and fingers.  The symptoms are usually bilateral.  Hence, in my opinion, his right calf symptoms noted while in service prior to the diagnosis of diabetes mellitus is less likely to be related to his diagnosis of diabetes mellitus.  As regards his "hypoglycemic" symptoms prior to the diagnosis, it cannot be determined without mere speculation if was related to diabetes mellitus which was diagnosed after he was discharged from service.  

The Board finds that the preponderance of the evidence is against the claim.  The Veteran's service medical records do not show any treatment for diabetes symptoms, or diagnosis of diabetes mellitus.  Therefore, a chronic condition is not shown during service.  See 38 C.F.R. § 3.303.  However, the Veteran's primary argument is that he had symptoms of diabetes mellitus during service, or within one year of separation from service, which showed that he had diabetes, even though it was not diagnosed at that time.  In such cases, the issue is whether "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  38 C.F.R. § 3.303(d).  In this case, the earliest diagnosis of diabetes is dated in February 1999.  This is approximately 21/2  years after separation from active duty service.  Furthermore, the March 2011 VA examination report is considered highly probative evidence against the claim.  This report is shown to have been based on a review of the Veteran's C-file.  The Veteran was afforded an examination, and the examiner stated that the Veteran's history of right lower extremity symptoms were inconsistent with neurological symptoms that are usually associated with diabetes.  The examiner's etiological opinion is accompanied by a sufficient rationale.  See Prejean v. West, 13 Vet. App. 444, 448-449 (2000); Neives- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  None of the other symptoms claimed to be related to diabetes are, in fact, shown to be related to diabetes mellitus.  See e.g., October 1996 VA examination report.  To the extent that the examiner stated that it cannot be determined without mere speculation if the Veteran's "hypoglycemic" symptoms were related to diabetes mellitus, this appears to have been based on the Veteran's self-reported history.  The Veteran's service treatment reports do not show that he was ever noted to have a "hypoglycemic" episode, nor were such episodes noted upon separation from service.  The VA examiner stated that there was no evidence of elevated blood sugar levels at that time.  Therefore, the self-reported history of hypoglycemic episodes during service is not shown to have a factual basis and it cannot serve as a basis for a grant of the claim.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); Reonal v. Brown, 5 Vet. App. 460, 461 (1993).  Finally, there is no competent evidence to show that diabetes mellitus was manifest to a compensable degree within one year of separation from either period of active duty service.  See 38 C.F.R. § 3.307, 3.309.  

In reaching this decision, the Board has considered a statement from a VA physician, C.W., M.D., dated in March 2005.  Dr. C.W. states that he has been treating the Veteran for three years, and that he had taken the Veteran as his patient "after extensive chart review from previous health care providers."  Dr. C.W. states that the Veteran has a "longstanding history of diabetes that was initially recognized and with treatment initiated around 1998.  However, in my opinion this diagnosis likely began prior to this point but was clinically recognized when advancing age changed the frequency of routine laboratory draws."  

Dr. C.W. does not provide a date for the onset of the Veteran's diabetes, the extent of his review of the Veteran's records is unclear, and he does not cite to any clinical findings during service, or thereafter, in support of his opinion.  This evidence is therefore insufficiently probative to warrant a grant of the claim.  Neives- Rodriguez.  

With regard to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469   (1994).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303   (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The issue on appeal is based on the contention that diabetes was caused by service that ended in August 1996.  To the extent that the Veteran may assert that he had neurological, headache, fatigue, fatigue, or urinary symptoms, lay evidence is competent evidence to show that the Veteran experienced such symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  

The Board finds that the lay testimony is insufficiently probative to warrant a grant of the claim.  The Veteran is not competent to associate any of his claimed symptoms with diabetes mellitus.  Id.  The Veteran's service treatment reports do not show treatment for diabetes.  The earliest medical evidence of diabetes is dated in February 1999, about 21/2 years after separation from service.  Hypoglycemic episodes are not shown during service.  None of the other symptoms claimed to be related to diabetes mellitus are, in fact, shown to be related to diabetes mellitus.  The Board has determined that the March 2011 VA examination report is probative evidence against the claim.  In summary, when the Veteran's service treatment records, and his post-service medical records are considered, the Board concludes that the preponderance of the evidence is against finding that the claimed disability was incurred due to service.


II.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103 , 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in July 2004.  Quartuccio v. Principi, 16 Vet. App. 183   (2002); Pelegrini v. Principi, 18 Vet. App. 112   (2004); Mayfield v. Nicholson, 19 Vet. App. 103   (2005), rev'd on other grounds, 444 F. 3d 1328   (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473   (2006).   

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A  and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and WPAFB records.  

In March 2011, the Board remanded this claim in order to afford the Veteran an examination, and to obtain an etiological opinion.  That same month, the Veteran was afforded an examination, and an etiological opinion was obtained.  Under the circumstances, the Board finds that there has been substantial compliance with its March 2011 remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to a veteran are to be avoided). 

Simply stated, the Board finds that the service and post-service medical record provides evidence against this claim. 

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369   (Fed. Cir. 2004).   


ORDER

The appeal is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


